Title: To James Madison from Alexander J. Dallas, 30 January 1815
From: Dallas, Alexander J.
To: Madison, James


        
          Dr. Sir.
          30 Jany 1815.
        
        I send the conclusion of the narrative. Two pages are left blank, for the insertion of the additonal outrages, which I had not the documents to specify.
        I am afraid, I have not improved your reputation in this business. I know that I have not equalled my own design. But you will recollect, in what a scene of toil and trouble, I have been obliged to snatch the time, for this particular object. I am always most faithfully, & respectfully, Sir, Yr. obed Sert
        
          A. J Dallas
        
      